Case 8:19-cv-02212 Document1 Filed 07/30/19 Page 1 of 15

AO 241 (Rev. 09/17)

PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF
HABEAS CORPUS BY A PERSON IN STATE CUSTODY

 

United States District Court

 

District: SOUTHERN MARYLAND

 

Name (under which you were convicted):

JUAN DIAZ

Docket or Case No.:

 

 

Place of Confinement :
NORTH BRANCH CORRECTIONAL INSTITUTION,
14100 McMullen Highway, SW, Cumberland, MD 21502

Prisoner No.:

DOC ID 368115

 

 

Petitioner (include the name under which you were convicted)

JUAN DIAZ

Respondent (authorized person having custody of petitioner)
FRANK BISHOP, WARDEN

 

 

The Attorney General of the State of: Maryland, Brian Frosh, 200 St. Paul Place, Baltimore, MD 21202

 

 

PETITION

1. (a) Name and location of court that entered the judgment of conviction you are challenging:

Circuit Court for Montgomery County

 

50 Maryland Ave.

 

Rockville, MD 20850

 

(b) Criminal docket or case number (if you know):

116259C

 

(a) Date of the judgment of conviction (if you know): 02/17/2011

 

(b) Date of sentencing: 03/18/2011

 

Length of sentence: 90 years

 

In this case, were you convicted on more than one count or of more than one crime?

Identify all crimes of which you were convicted and sentenced in this case:

rif Yes Ol No

 

CHILD ABUSE, four counts of THIRD DEGREE SEXUAL OFFENSE,

 

two counts of ATTEMPTED SECOND DEGREE SEXUAL OFFENSE,

 

SECOND DEGREE RAPE, and SECOND DEGREE SEXUAL OFFENSE

 

 

 

 

(a) What was your plea? (Check one)

a qd) Not guilty Oo @6) Nolo contendere (no contest)

O (2) Guilty O (4) Insanity plea

 

Page 2 of 16
Case 8:19-cv-02212 Document1 Filed 07/30/19 Page 2 of 15

AO 241 (Rev. 09/17)
(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

you plead guilty to and what did you plead not guilty to? N/A

 

 

 

 

 

 

(c) If you went to trial, what kind of trial did you have? (Check one)
@ Jury C1 Judge only
7. Did you testify at a pretrial hearing, trial, or a post-trial hearing?
Ol Yes aw No
8. Did you appeal from the judgment of conviction?
Z Yes C No

9. If you did appeal, answer the following:

(a) Name of court: COURT OF APECIAL APPEALS OF MARYLAND

 

(b) Docket or case number (if you know): —_— No. 58, September Term, 2011

 

(c) Result: JUDGMENT AFFIRMED
(d) Date of result Gf you know): 12/07/2012

 

 

(e) Citation to the case (if you know): Unpublished

 

(f) Grounds raised:

 

4. Whether the trial court committed plain error by allowing the State to introduce the

 

testimony of seven witnesses concerning the victim's prior consistent statements;

 

2. Whether the trial court committed plain error by admitting evidence of "other crimes" committed by

 

Petitioner; and

3. whether the trial court erred in denying appellant's motion to dismiss because he was denied his

 

constitutional right to a speedy trial.
(g) Did you seek further review by a higher state court? aw Yes O No

If yes, answer the following:

(1) Name of court! © COURT OF APPEALS OF MARYLAND

 

(2) Docket or case number (if you know): UNKNOWN

 

(3) Result: PETITION FOR WRIT OF CERTIORARI DENIED

 

 

Page 3 of 16
Case 8:19-cv-02212 Document1 Filed 07/30/19 Page 3 of 15
AO 241 (Rev. 09/17)

(4) Date of result Gf you know): 04/02/2013

 

(5) Citation to the case (if you know):

 

(6) Grounds raised: 1. Whether the trial court committed plain error by allowing the

 

State to introduce the testimony of seven witnesses concerning the victim's prior consistent

 

statements, and by admitting evidence of "other crimes" committed by Petitioner, and

 

whether Petitioner was denied a speedy trial.

 

(h) Did you file a petition for certiorari in the United States Supreme Court? O Yes a No
If yes, answer the following:

(1) Docket or case number (if you know):

 

(2) Result:

 

 

(3) Date of result (if you know):

 

(4) Citation to the case (if you know):

 

10. Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions
concerning this judgment of conviction in any state court? & Yes O No
11. If your answer to Question 10 was "Yes," give the following information:

(a) (1) Name of court: | CIRCUITCOURT FOR MONTGOMERY COUNTY, MARYLAND

 

(2) Docket or case number (if you know): 116259C

 

(3) Date of filing (if you know): 04/20/2016

 

(4) Nature of the proceeding: PETITION FOR POST CONVICTION RELIEF

 

(5) Grounds raised: Ineffective counsel and prosecutorial misconduct, namely, trial counsel's

 

failure to to move to suppress transcripts of an illegal bodywire; failure to move for a

 

severance from a codefendant; failure to object to the admission of that codefendant's

 

inculpatory statements; failure to object to other crimes evidence; failure to object to the

 

prosecutor's leading questions on direct examination; failure to object to the admission

 

of prior consistent statements from the complaining witness; failure to introduce into

 

evidence the alleged victim's recantation letter; failure to effectively cross-examine the

 

complaining witness; failure to object to evidence of incarceration; failure to advise

 

petitioner of his right to testify; and failure to call petitioner as a witness.

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
@ Yes O No
(7) Result! PETITION FOR POST CONCTION RELIEF DENIED

 

Page 4 of 16
Case 8:19-cv-02212 Document1 Filed 07/30/19 Page 4 of 15
AO 241 (Rev. 09/17)

(8) Date of result (if you know): 09/22/2017

 

(b) If you filed any second petition, application, or motion, give the same information:

(1) Name of court: | COURT OF SPECIAL APPEALS OF MARYLAND

 

(2) Docket or case number (if you know): No. 1781, September Term, 2017

 

(3) Date of filing (if you know): 10/23/2017
(4) Nature of the proceeding: APPLICATION FOR LEAVE TO APPEAL

 

 

(5) Grounds raised: The failure of the postconviction court to grant relief, despite trial counsel's

 

failure to to move to suppress the transcripts of an illegal bodywire; failure to move for a

 

severance from a codefendant; failure to object to the admission of that codefendant's

 

inculpatory statements; failure to object to other crimes evidence; failure to object to the

 

prosecutor's leading questions on direct examination, failure to object to the admission

 

of prior consistent statements from the complaining witness; failure to object to evidence of

 

incarceration; failure to advise petitioner of his right to testify; and failure to call petitioner

 

as a witness; and despite prosecutor's burden-shifting comments during closing argument.

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
fl Yes & No
(7) Result, © APPLICATION FOR LEAVE TO APPEAL DENIED

 

(8) Date of result (if you know): 04/03/2018

 

(c) If you filed any third petition, application, or motion, give the same information:

(1) Name of court: COURT OF APPEALS OF MARYLAND

 

(2) Docket or case number (if you know): No. 109, September Term, 2018

 

(3) Date of filing (if you know): 05/03/2018
(4) Nature of the proceeding: PETITION FOR WRIT OF CERTIORARI

 

 

(5) Grounds raised: The failure of the postconviction court to grant relief, despite trial counsel's

 

failure to to move to suppress the transcripts of an illegal bodywire; failure to move for a

 

severance from a codefendant; failure to object to the admission of that codefendant's

 

inculpatory statements; failure to advise the petitioner of his right to testify; failure to

 

call petitioner as a witness; and failure to object to other crimes evidence;

 

and despite prosecutor's burden-shifting comments during closing argument.

 

 

 

 

 

Page 5 of 16
Case 8:19-cv-02212 Document1 Filed 07/30/19 Page 5of15

AO 241 (Rev. 09/17)

12.

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes M No

(7) Result! PETITION FOR WRIT OF CERTIORARI DENIED

(8) Date of result (if you know): 07/31/2018

 

 

(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,

or motion?
(1) First petition: o Yes No
(2) Second petition: A Yes Ol No
(3) Third petition: @& Yes O No

(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:

 

 

For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground. Any legal arguments must be submitted in a separate memorandum.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available
state-court remedies on each ground on which you request action by the federal court. Also, if you fail to set
forth all the grounds in this petition, you may be barred from presenting additional grounds at a later date.

GROUND ONE: The petitioner received ineffective assistance of trial counsel, who failed to move for a

 

severance from a codefendant, and then failed to object to the admission of that codefendant's confessions.

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Petitioner’s trial counsel failed to move for severance of his trial from that of a codefendant, who had admitted

 

that she had conspired with the complaining witness to obstruct justice to exonerate the petitioner.

 

Petitioner's counsel then failed to object to the admission of inculpatory statements by that codefendant,

 

introduced through the complaining witness, who testified that the codefendant promised to protect her from

 

the petitioner, who had abused her.

 

 

(b) If you did not exhaust your state remedies on Ground One, explain why:

 

 

 

 

 

 

 

Page 6 of 16
Case 8:19-cv-02212 Document1 Filed 07/30/19 Page 6 of 15
AO 241 (Rev. 09/17)

(c) Direct Appeal of Ground One:
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes @ No

(2) If you did not raise this issue in your direct appeal, explain why: Trial counsel failed to preserve issue

 

at trial. Issue was first raised on postconviction proceeding.

 

 

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
& Yes O No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition: PETITION FOR POSTCONVICTION RELIEF

 

Name and location of the court where the motion or petition was filed: CIRCUITCOURT FOR

 

MONTGOMERY COUNTY, 50 Maryland Ave., Rockville, MD 20850

 

Docket or case number (if you know): 116259C

 

Date of the court's decision: 09/22/2017

 

Result (attach a copy of the court's opinion or order, if available): PETITION FOR POSTCONVICTION

 

RELIEF DENIED

 

 

(3) Did you receive a hearing on your motion or petition? @ Yes O No
(4) Did you appeal from the denial of your motion or petition? WY Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? a Yes O No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed: COURT OF SPECIAL APPEALS

 

361 Rowe Blvd., Annapolis, MD 20401

 

Docket or case number (if you know): No. 1781, Sept. Term, 2017

 

Date of the court's decision: 04/03/2018

 

Result (attach a copy of the court's opinion or order, if available): APPLICATION FOR LEAVE TO APPEAL
DENIED

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 

Page 7 of 16
Case 8:19-cv-02212 Document1 Filed 07/30/19 Page 7 of 15
AO 241 (Rev. 09/17)

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

used to exhaust your state remedies on Ground One: PETITION FOR WRIT OF CERTIORARI, FILED 05/03/2018
IN THE COURT OF APPEALS, DOCKET NO. No. 109, September Term, 2018. PETITION DENIED 07/13/2018.

 

 

 

GROUND TWO: Petitioner received ineffective assistance of trial counsel, who failed to advise him

 

of his right to testify and failed to call him as a witness, desite his willingness to testify.

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Petitioner was willing to testify that he did not commit the criminal acts with which he was charged.

 

Petitioner had no prior criminal record that could have been used to impeach his testimony.

 

Petitoner had not made any statements to police before trial.

 

At his postconviction hearing, petitioner testified that he was willing to testify at his trial,

 

but that his trial counsel only told him to "shut up." Trial counsel did not call the Petitioner to the

 

witness stand. Petitioner never testified at his trial, despite his desire to do so.

 

 

 

(b) If you did not exhaust your state remedies on Ground Two, explain why:

 

 

 

 

(c) Direct Appeal of Ground Two:
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes & No

(2) If you did not raise this issue in your direct appeal, explain why: Trial counsel failed to preserve issue

 

at trial. Issue was first raised on postconviction petition.

 

 

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
af Yes O No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition: PETITION FOR POSTCONVICTION RELIEF

 

Name and location of the court where the motion or petition was filed: CIRCUIT COURT

 

FOR MONTGOMERY COUNTY, 50 Maryland Ave., Rockville, MD 20850

 

 

Docket or case number (if you know): 116259C

 

Page 8 of 16
Case 8:19-cv-02212 Document1 Filed 07/30/19 Page 8 of 15
AO 24] (Rev. 09/17)

Date of the court's decision: 09/22/2017

 

Result (attach a copy of the court's opinion or order, if available): POSTCONVICTION PETITION

 

 

 

DENIED
(3) Did you receive a hearing on your motion or petition? a Yes f No
(4) Did you appeal from the denial of your motion or petition? W Yes O No

(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? # Yes [1 No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed: COURT OF SPECIAL APPEALS

 

361 Rowe Bivd., Annapolis, MD 21401
Docket or case number (if you know): No. 1781, Sept. Term, 2017

 

 

Date of the court's decision: 04/03/2018

 

Result (attach a copy of the court's opinion or order, if available): ©§ APPLICATION FOR LEAVE

 

TO APPEAL DENIED

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you
have used to exhaust your state remedies on Ground Two: PETITION FOR WRIT OF CERTIORARI, FILED
05/03/2018, IN THE COURT OF APPEALS, DOCKET NO. No. 109, September Term, 2018.
PETITION DENIED 07/13/2018.

 

 

 

 

GROUND THREE: Petitioner received ineffective assistance of trial counsel, who failed to object to

 

other crimes evidence.

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

At trial, trial counsel failed to object when the complaining witness testified about other crimes allegedly

 

committed by the defendant, including uncharged physical abuse of the complaining witness, and abuse

 

sustained by her brother, as well as child abuse crimes committed by the defendant's wife and co-defendant.

 

Petitioner's trial counsel entered into a stipulation that the codefendant had been found in contempt of court.

 

in closing argument, the Respondent emphasized the other crimes evidence of physical abuse.

 

Page 9 of 16
Case 8:19-cv-02212 Document1 Filed 07/30/19 Page 9 of 15

AO 241 (Rev. 09/17)

(b) If you did not exhaust your state remedies on Ground Three, explain why:

 

 

 

 

(c)

(d)

Direct Appeal of Ground Three:
(1) If you appealed from the judgment of conviction, did you raise this issue? A Yes O No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus ina state trial court?
of Yes O No

(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition: PETITION FOR POSTCONVICTION RELIEF

 

Name and location of the court where the motion or petition was filed: CIRCUIT COURT FOR

 

MONTGOMERY COUNTY, 50 Maryland Ave., Rockville, MD 20850
Docket or case number (if you know): 116259C

 

 

Date of the court's decision: 09/22/2017

 

Result (attach a copy of the court's opinion or order, if available): POSTCONVICTION PETITION DENIED

 

 

 

(3) Did you receive a hearing on your motion or petition? Ol Yes @ No
(4) Did you appeal from the denial of your motion or petition? ‘ @ Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? @ Yes O No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed: COURT OF SPECIAL APPEALS

 

361 Rowe Bivd., Annapolis, MD 21401
Docket or case number (if you know): No. 1781, Sept. Term, 2017

 

 

Date of the court's decision: 04/03/2018

 

Result (attach a copy of the court's opinion or order, if available): APPLICATION FOR LEAVE TO FILE

 

APPEAL DENIED

 

 

 

Page 10 of 16
Case 8:19-cv-02212 Document1 Filed 07/30/19 Page 10 of 15
AO 241 (Rev. 09/17)

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Three: PETITION FOR WRIT OF CERTIORARI, FILED

 

05/03/2018, IN THE COURT OF APPEALS, DOCKET NO. No. 109, September Term, 2018.

 

PETITION DENIED 07/13/2018.

 

GROUND FOUR: Petitioner received ineffective assistance of trial counsel, who failed to introduce into

 

evidence the recantation letter from the alleged victim.

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Petitioner was charged twice. His first charges were dropped after the alleged victim wrote a recantation letter.

 

At trial, on the second indictment, Petitioner's counsel failed to instroduce into evidence that recantation letter

 

 

 

 

 

 

(b) If you did not exhaust your state remedies on Ground Four, explain why:

 

 

 

 

 

(c) Direct Appeal of Ground Four:
(1) If you appealed from the judgment of conviction, did you raise this issue? Ol Yes A No

(2) If you did not raise this issue in your direct appeal, explain why: Raised issue on postconviction.

 

 

 

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
Z Yes O No

(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition: PETITION FOR POSTCONVICTION RELIEF

 

Page 11 of 16
Case 8:19-cv-02212 Documenti1 Filed 07/30/19 Page 11 of 15
AO 241 (Rev. 09/17)

Name and location of the court where the motion or petition was filed: CIRCUIT COURT
FOR MONTGOMERY COUNTY, 50 Maryland Ave., Rockville, MD 20850
Docket or case number (if you know): 116259C

 

 

 

Date of the court's decision: 09/22/2017

 

Result (attach a copy of the court's opinion or order, if available): POSTCONVICTION PETITION DENIED

 

 

 

(3) Did you receive a hearing on your motion or petition? # Yes O No
(4) Did you appeal from the denial of your motion or petition? ww Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? W Yes Cl No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed: COURT OF SPECIAL APPEALS

 

361 Rowe Blvd., Annapolis, MD 21401.

 

Docket or case number (if you know): No. 1781, Sept. Term, 2017

 

Date of the court's decision: 04/03/2018

 

Result (attach a copy of the court's opinion or order, if available): APPLICATION FOR LEAVE TO APPEAL

 

DENIED.

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Four: PETITION FOR WRIT OF CERTIORARI, FILED

 

05/03/2018, IN THE COURT OF APPEALS, DOCKET NO. No. 109, September Term, 2018.
PETITION DENIED 07/13/2018.

 

 

 

Page 12 of 16
Case 8:19-cv-02212 Documenti1 Filed 07/30/19 Page 12 of 15

AO 241 (Rev. 09/17)

13.

14.

15,

Please answer these additional questions about the petition you are filing:

(a) Have all grounds for relief that you have raised in this petition been presented to the highest state court
having jurisdiction? @ Yes O No
If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

presenting them:

 

 

 

 

(b) Is there any ground in this petition that has not been presented in some state or federal court? If so, which
ground or grounds have not been presented, and state your reasons for not presenting them:

NO.

 

 

 

Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction
that you challenge in this petition? O Yes JZ No

If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues
raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

of any court opinion or order, if available.

 

 

 

 

 

 

 

 

Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for
the judgment you are challenging? O Yes @ No
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues

raised.

 

 

 

 

 

Page 13 of 16
Case 8:19-cv-02212 Documenti1 Filed 07/30/19 Page 13 of 15

AO 241 (Rev. 09/17)

16.

17.

18.

Give the name and address, if you know, of each attorney who represented you in the following stages of the
judgment you are challenging:

(a) At preliminary hearing: Victor DelPino

 

110 N. Washington St. , Suite 408, Rockville, MD 20850

 

(b) At arraignment and plea: Victor DelPino
110 N. Washington St. , Suite 408, Rockville, MD 20850

 

 

(c) At trial: Victor DelPino
110 N. Washington St. , Suite 408, Rockville, MD 20850

 

 

(d) At sentencing: Victor DelPino
110 N. Washington St. , Suite 408, Rockville, MD 20850

 

 

(e) On appeal: Office of the Public Defender
6 St. Paul St., Baltimore, Md 21202

(f) In any post-conviction proceeding: GEORGE HARPER, 14744 Main Street, Upper Marlboro, MD
20772

 

 

 

 

(g) On appeal from any ruling against you in a post-conviction proceeding: GEORGE HARPER

 

14744 Main Street, Upper Marlboro, MD 20772

 

 

Do you have any future sentence to serve after you complete the sentence for the judgment that you are
challenging? O Yes @& No

(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

 

 

(b) Give the date the other sentence was imposed:

 

(c) Give the length of the other sentence:

 

(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the
future? O Yes O No
TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*

 

 

 

 

 

Page 14 of 16
AO 241 (Rev. 09/17)

Case 8:19-cv-02212 Document1 Filed 07/30/19 Page 14 of 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in

part that:

()

A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the expiration
of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation of
the Constitution or laws of the United States is removed, if the applicant was prevented from
filing by such state action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme Court,
if the right has been newly recognized by the Supreme Court and made retroactively applicable to
cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.

Page 15 of 16
Case 8:19-cv-02212 Documenti1 Filed 07/30/19 Page 15 of 15
AO 241 (Rev. 09/17)

(2) The time during which a properly filed application for State post-conviction or other collateral review with
respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation
under this subsection.

Therefore, pétitioner asks that the Court grant the following relief: a new trial and/or release from incarceration.

 

 

 

or any other relief to which petitioner may be entitled.

Signature of Attorney (if any)

Geol yrt er |
gy4d MAAST UP lie MA Kle Mp
20172 3¢1-E27-277¢0

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for

Writ of Habeas Corpus was placed in the prison mailing system on (month, date, year).

 

Executed (signed) on (date).

 

Signature of Petitioner

If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.

 

 

 

 

Page 16 of 16
